Citation Nr: 1634163	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-44 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to August 1983 and from October 1986 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 RO decision.  It has a convoluted procedural history.  The Veteran presented sworn testimony in support of his appeal during a March 2010 hearing before one of the undersigned Veterans Law Judges.  This appeal was then denied in a December 2011 Board decision.  

However, in September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that had conducted the March 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  The Board therefore vacated the December 2011 denial in June 2014.  

In August 2014, the Board remanded the matter to provide the Veteran with another hearing.  Such a hearing was held in March 2016, before another of the undersigned Veterans Law Judges.  

VLJs who participate in hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c)  (West 2002); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Therefore, pursuant to the Court's holding in Arneson, in June 2016, the Board wrote the Veteran to inform him that under law he was entitled to have a third hearing before a third Veterans Law Judge if he wished.  He was also informed that if he did not respond within thirty days of the letter, the Board would assume that he did not want a third hearing and would proceed to review his case.  The Veteran has not responded or otherwise contacted the VA or the Board.  Therefore, as he was notified, we will assume that he does not want a third hearing and will proceed to review his case.

In September 2014, a rating decision denied entitlement to a total disability rating based upon individual unemployability (TDIU).  This issue is currently being addressed at the RO by a Decision Review Officer, who held a hearing on the matter in October 2015.  At the March 2016 hearing, the Veteran was advised that the TDIU issue remained before a DRO, who had ordered additional development, and that the claim was not before the Board at this time.  He was advised that if he received a future denial from the DRO, he could request a Board hearing on that matter if he so desired. Therefore, the Board does not have jurisdiction over this particular matter, as it is currently under review at the RO level.  It is REFERRED to the RO for further action as appropriate.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran contends that service connection is warranted for hemorrhoids.  He proposes two theories of entitlement.  During the March 2010 hearing on appeal, he suggested that the hemorrhoids were related to his service-connected gastrointestinal disabilities, which consist of hiatal hernia with reflux and fundoplication/Schatzki rings with history of peptic ulcer disease and recurrent small bowel obstruction.  During the March 2016 hearing on appeal, however, he testified that he has been self-treating his hemorrhoids ever since the initial event in service.

In this case, the Veteran was treated for hemorrhoids during service, nearly thirty years ago.  Thus, the inservice event is established.  The question of a current disability is not yet established, however.  

The Veteran has failed to show for several scheduled VA examinations which were scheduled for the purpose of establishing whether he currently has hemorrhoids.  He reported for another such VA examination, but refused to undergo a clinical examination at that time.  During the March 2016 hearing on appeal, however, he testified that he was willing to undergo an examination to establish the presence of his hemorrhoids, despite the personal embarrassment he believes such an examination will involve.  

When entitlement to service connection cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655.  In this case, the Veteran is again informed that entitlement to service connection for hemorrhoids cannot be established without current medical evidence showing that he has a current disability involving hemorrhoids, such as the report of a VA examination.  

If a current disability is shown, then the question of a nexus will need to be explored.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current rectal disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

a)  The examiner should identify all rectal disabilities, to include hemorrhoids, found to be present. 

b)  The examiner should then provide an opinion as to whether it is at least as likely as not that any current rectal disability is related to 
* service; or 
* proximately due to or the result of his service-connected hiatal hernia; or 
* aggravated or worsened by his service-connected hiatal hernia.  

If it is determined, that the Veteran has a rectal disability that was aggravated by his service-connected hiatal hernia with reflux and fundoplication/Schatzki rings with history of peptic ulcer disease and recurrent small bowel obstruction, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

The opinion should be reconciled with the service records showing treatment for hemorrhoids, and the Veteran's contention that he has developed a rectal disability since his surgery to correct his hiatal hernia.  

The complete rationale for all opinions expressed should be fully explained. 

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





			
	STEVEN D. REISS	L. HOWELL
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


	                         __________________________________________
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


